Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-21) were examined in a Non-Final on 7/26/2021. This office action is in response to Applicants submission of 11/24/2021. Claims 1-6 and 8-27 are pending and being examined.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the electric displacement field measurement sensor comprises a sensing capacitor having a pickup resolution between 1 picofarad to 1 nanofarad for sensing pulses in a pulsed plasma system.” This limitation is not understood since the claimed sensor senses the electric field. It may of course read the voltage through a change of capacitance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 20140231389) in view of Mundt et al (US 20060249729) and Hideo ETO (US 20180012784).

Nagami et al do not disclose a displacement field measurement sensor configured to measure an electric displacement field (Vdc) caused by an RF plasma, the electric displacement field measurement sensor detecting a change in polarization of a ferroelectric material by an electric field (Vdc) and the change in polarization resulting from exposure to the RF plasma.
Mundt et al disclose plurality of capacitive sensors arranged in a group to capture and analyze plasma properties such as electric fields and currents (see paragraph 65 and Fig 4A-9).
It would have been obvious for one of ordinary skill in the art at the time of invention to use capacitive sensors as taught by Mundt in Nagami et al since capacitance sensors could be used to detect electric field.
Nagami et al in view of Mundt et al do not disclose capacitor sensor explicitly disclosing detecting a change in polarization of ferroelectric material by an electric field.
Hideo ETO discloses a plasma processing-apparatus including a variable capacitor provided along a circumferential direction of the lower plate in a region at an upper outer circumferential vicinity of the lower plate. The region has an annular configuration. The variable capacitor includes a first capacitance element and a second capacitance element disposed respectively on an inner circumferential side and an outer circumferential side in the region 
In (Fig 2A-3B) the variable capacitor 13 includes a ferroelectric variable capacitance unit 130. The capacitance value of the variable capacitance unit 130 changes due to the transition of the polarized state of the crystal of the ferroelectric occurring due to the voltage applied to the variable capacitance unit 130. Because the polarized state of the crystal of the ferroelectric has a correlation with the magnitude of the voltage applied to the ferroelectric, such a variable capacitor 13 has a capacitance value that is variable according to the control voltage value supplied via the pair of control electrodes 132 and 132 which is the control terminals (Para 43).
Therefore detection of change in polarization is correlated to Vdc applied or therefore it would have been obvious for one of ordinary skill in the art to measure Vdc by change in polarization which is directly correlated to change in capacitance.
Regarding claims 2-3, 7, 13 measurement pickup is a capacitor and (13) is disclosed external to substrate in ETO.
Regarding claim 4 plurality of capacitive sensors being measurement pickups are disclosed in Mundt (Fig 4C 346A, 346B and 346C).
 Regarding claims 5, 11, 14 measurement pickup 13 is ring shaped (ETO Fig 5B).
Regarding claim 6, 15 and 17 pickup is inside or on substrate in (Mundt Fig 4A and Fig 4C).
Regarding claim 16 the sensor pickup is in focus ring (Nagami Fig 11 170). 
Regarding claims 26 and 27 when a sensor measures a parameter and its output is generally in the form of volts or millivolts a calibration determines the correspondence between . 

Claims 8, 16, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 20140231389) in view of Mundt et al (US 20060249729) and Hideo ETO (US 20180012784) and Chen et al (US 20130203258).
Regarding claim 8 and 18 Nagami et al in view of Mundt et al and Hideo ETO do not disclose ferroelectric capacitor sensor in a pulsed plasma processing system.
Chen et al disclose a plasma processing chamber  including a chamber component incorporating ferroelectric material and teach that when a bias voltage is applied across the ferroelectric material the capacitance is varied (Para 46)  and by varying the capacitance plasma property could be varied (Para 68). Chen further discloses that the plasma could be continuous or pulse plasma (Para 40). 
Therefore having pulse plasma in chamber of Nagami et al in view of Mundt et al and Hideo ETO would have been obvious for process advantage. 
Regarding claim 16 having such a component as the focus ring is disclosed (Fig 5B and para 53). By controlling the capacitance this way processing over the peripheral area could be precisely controlled.
Therefore having measurement sensor on a focus ring would have been obvious.
Regarding claims 22 and 23, the mention of picofarad to nanofarad is unclear. However, it is noted that, since there would be a change of polarization on account of electric field it would result in a change of capacitance which could be in a range of 1picofarad to 1 nanofarad.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 20140231389) in view of Mundt et al (US 20060249729) and Hideo ETO (US 20180012784) and Rodriguez et al (US 6582977).
Regarding claim 24 Nagami et al in view of Mundt et al and Hideo ETO do not disclose measurement of a capacitive change by applying excitation from a signal generator to capacitor plates of a ferroelectric capacitor.
Rodriguez et al discloses determining polarization of ferroelectric material due to electric field by plasma to determine plasma properties (Abstract). Specifically Rodriguez et al disclose a ferroelectric capacitor (Fig 4, 110) being connected with a test voltage (162) as disclosed in detail in Fig 6. The current sensor 164 generated signal for processor system.
It would therefore be obvious to use a system like that of Rodriguez et al to measure polarization and in turn capacitance and electric field across the capacitor in Nagami to determine electrical field or DC bias.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment and arguments
Applicant argues the following:
“However, Mundt is directed to measuring rapidly changing RF fields. See, e.g., Mundt, paragraphs [0036] and [0062]. As a person having ordinary skill in the art will recognize, a sensor capable of measuring rapidly changing RF fields is very different from a sensor capable of measuring small changes in Vdc, which is not varying at radio frequencies. Mundt does not 

In response it is noted that claim 8, 18 and 23 are directed to measurement of the electric field generated by a pulsed plasma voltage. Therefore this argument does not appear to be persuasive.
Rejection stays.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716